Citation Nr: 0216714	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-05 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an effective date earlier than June 25, 1994 
for the assignment of a 40 percent evaluation for service-
connected degenerative disc disease L4-5 with conversion 
reaction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to November 
1965.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).  The veteran testified at a hearing before a Decision 
Review Officer at the RO in June 2001. 

At the veteran's DRO hearing, he raised the issue of clear 
and unmistakable error in a Board decision of March 1985.  
The regional office has no jurisdiction over such a claim, 
which is within the original jurisdiction of the Board of 
Veterans' Appeals.  See 38 C.F.R. § 20.1400, et. seq. (2002).  
Specific requirements pertain to filing a motion at the Board 
for revision of a previously final decision on the basis of 
asserted clear and unmistakable error.  Id.  No motion 
alleging clear and unmistakable error has been filed at the 
Board.


FINDINGS OF FACT

1.  By rating decision in January 1988, the RO denied 
entitlement to a rating higher than 20 percent for the 
veteran's service-connected back condition.  The veteran was 
notified of the decision in March 1988, and he did not appeal 
it.

2.  The veteran submitted a claim for an increased rating for 
his back disability which was dated on July 21, 1994 and 
received at the RO on July 28, 1994.

3.  A July 21, 1994 VA outpatient record shows treatment for 
the veteran's back disability.

4.  In January 2001, the RO granted a 40 percent rating for 
service-connected degenerative disc disease L4-5 with 
conversion reaction, effective from June 25, 1994.

5.  No claim for increase was made prior to July 21, 1994.


CONCLUSIONS OF LAW

1.  The January 1988 rating decision is final. 38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.160 (2002).

2.  An effective date earlier than June 25, 1994 for the 
assignment of a 40 percent rating for the service-connected 
degenerative disc disease L4-5 with conversion reaction is 
not warranted.  38 U.S.C.A. §§ 5107(b); 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.105, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The current appeal arose when the veteran disagreed with the 
effective date of an increased evaluation.  No application 
form is required, and there is no issue as to provision of a 
form or instructions for applying for the benefits.  
38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 3.159(b)(2) 
(2002).

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The United States Court 
of Appeals for Veterans Claims (Court) has held that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

This claim is one for an earlier effective date for a benefit 
awarded by the RO.  It arose from his March 2001 notice of 
disagreement with the January 2001 rating action in which the 
RO assigned a 40 percent rating for his back disability, to 
effectuate the Board's January 2001 decision granting the 40 
percent rating.  The RO assigned an effective date of June 
25, 1994 for the 40 percent rating.  The RO informed the 
veteran of the criteria for an earlier effective date in the 
statement of the case (SOC) provided in April 2001.  In July 
2001 the veteran testified at a hearing at the RO.  In 
February 2002, he submitted additional medical evidence 
consisting of VA treatment records dated in 2002, not 
relevant to the claim for earlier effective date.  The 
veteran has not identified any additional pertinent evidence 
which could be obtained with regard to his claim.  

The veteran submitted a statement, dated July 21, 1994, and 
received at the RO on July 28, 1994, in which he stated that 
"since last rating by the VA my back condition is much 
worse."  He asked the RO to get his VA treatment records 
from the VAMC Montgomery, Alabama.  The RO obtained those 
treatment records, which showed that the veteran sought 
treatment for low back pain on July 21, 1994.  By decision 
dated in January 2001, the Board granted the claim for an 
increased rating for the service-connected back disability.  
The January 2001 rating decision again notified the veteran 
of the grant of the 40 percent rating and assigned an 
effective date of June 25, 1994, identifying that date in 
error as the date of claim.  The SOC was issued in April 
2001.  The April 2001 statement of the case notified the 
veteran of the facts considered and the applicable law.  He 
was advised that no claim for increase had been filed between 
April 1988 and July 28, 1994.  He was advised that an 
effective date earlier than June 25, 1994, could not be 
established, as he had already been granted benefits prior to 
the date of his claim.

It does not appear that the RO informed the veteran and his 
representative of the provisions of the VCAA.  However, the 
dispositive issue in this case turns upon when the veteran 
filed a claim for increase.  The veteran has been advised of 
the legal criteria pertinent to that issue, and there is no 
factual dispute to which development of the evidence would be 
pertinent.  He has stated at his hearing that he did not file 
a claim between 1988 and 1994.  The RO has obtained the 
specific VA medical evidence identified by the veteran in his 
claim for increase.  Neither the veteran nor his 
representative has identified additional sources of evidence 
that could furnish evidence specifically relevant to the 
issue before the Board.  

The RO has not notified the claimant which specific evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be obtained by VA pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  As there is no need 
to develop evidence, there is nothing of which to notify the 
veteran.  The lack of notice under Quartuccio is, at most, 
harmless error.  Rigidly following the demands of Quartuccio 
in this case merely exalts form over substance and serves no 
purpose beneficial to the veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The 
record as a whole shows that VA has informed the veteran of 
the requirements of the law to claim earlier effective dates.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  VA has undertaken 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim for an earlier 
effective date for the award of a total rating.  The veteran 
has submitted medical evidence and testified, during the 
pendency of the appeal.  The record gives no notice of 
unobtained evidence, that the appellant filed any claim other 
than those of record, or of other evidence that could 
substantiate a claim of entitlement to an earlier effective 
date for the award of a 40 percent rating for the back 
disability.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  No current medical examination or 
opinion is required in this case, which does not turn on 
questions relating to the veteran's current level of 
disability.  

On appellate review, there are no areas in which further 
development is needed.  There would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g.,  
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

II.  Earlier effective date.

Unless otherwise specified, the effective date for a claim 
for an increase "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A.  § 5110(a) (West 1991); 
see also 38 C.F.R. § 3.400(o)(1) (2002).  

An exception to the general rule is specified in 38 U.S.C.A. 
§ 5110(b)(2) which provides that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 1991); see also 38 
C.F.R. § 3.400(o)(2) (2002).  Accordingly, the Court has held 
that "evidence in a claimant's file which demonstrates that 
an increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); see also Scott v. 
Brown, 7 Vet. App. 184, 188 (1994).

Also, with regard to the terms "application" or "claim," once 
a formal claim for compensation has been allowed, such as in 
this case, receipt of a VA hospitalization report, a record 
of VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (2002); see also 38 C.F.R. § 3.155(a) 
(2001).  The Court has held that the VA has constructive 
knowledge of documents generated by VA medical facilities 
even if such records are not physically part of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In Damrel 
V. Brown, 6 Vet. App. 242 (1992), the Court further held that 
the constructive notice rule first announced in Bell is not 
applicable to decisions rendered prior to the issuance of the 
decision on July 21, 1992.  See also VAOPGCPREC 12-95.

The veteran seeks an effective date earlier than June 25, 
1994 for the assignment of a 40 percent rating for the 
service-connected degenerative disc disease L4-5 with 
conversion reaction.  

By rating action in August 1966, service connection was 
granted for lumbosacral strain, evaluated as noncompensable 
from November 6, 1965, the day following discharge from 
active duty.  In February 1972, the RO assigned a  10 percent 
rating, effective on December 10, 1971.  By rating action in 
November 1974, a 20 percent rating was assigned, effective on 
September 26, 1974.  By rating action in March 1981, a 40 
percent rating was assigned, effective on November 2, 1979.

By rating action in March 1983, the RO reduced the rating for 
the service-connected back disability from 40 percent to 20 
percent, effective on June 1, 1983.

The veteran appealed the RO's March 1983 determination.  By 
decision dated on March 4, 1985, the Board upheld the RO's 
decision.  

The record includes a January 1985 report of VA examination 
that was received at the RO in February 1985 and was 
apparently not in the record at the time the Board rendered 
its decision in March 1985.  There is no mention of this 
report in the March 1985 Board decision.  The RO issued a 
confirmed rating action in March 1985 which continued the 20 
percent rating for the back disability.  It was noted on the 
rating sheet that a future physical examination would be 
scheduled in January 1988.

A VA examination was conducted in January 1988.  The veteran 
submitted a statement dated the same day as the examination 
indicating that his back condition had worsened. 

By rating action in January 1988, the RO continued the 20 
percent rating for the service-connected back disability.  
The veteran was notified of that determination and of his 
appellate rights by letter dated in March 1988.

The appellant submitted a claim for an increased rating for 
his service-connected back disability in July 1994.  The 
claim is dated July 21, 1994 and was date-stamped as received 
by the RO on July 28, 1994.

VA outpatient records dated from July 21, 1994 to January 
2002, include a July 21, 1994 VA outpatient record showing 
that the veteran was seen for complaints of back pain, which 
has worsened in the previous few years.  The assessment was 
chronic low back pain.  The evidence of record also includes 
private treatment records dated from April 1988 to September 
1999 and reports of VA examinations dated in February 1995, 
May 1998, June 1999 and January 2000.

In January 2001, the Board granted a 40 percent rating for 
the service-connected back disability.  By rating action in 
January 2001, the RO effectuated the Board's decision and 
assigned a 40 percent rating for the back disability, 
effective on June 25, 1994, the date the RO stated the 
increased rating claim had been received. 

The veteran has argued that June 1983 is the proper effective 
date for a 40 percent rating for the service-connected back 
disability because his back disability has been as severe as 
it was at time that the rating was reduced to 20 percent.  
However, there is no legal basis for award of an effective 
date in 1983.  The March 1983 RO decision reduced the award 
for the back disability from 40 percent to 20 percent.  The 
Board upheld that decision in the March 1985 decision.  The 
March 1983 rating decision was subsumed by the Board 
decision.  38 C.F.R. § 20.1104 (2002)  Reconsideration has 
not been ordered in this case, and the March 1985 Board 
decision is final. See 38 U.S.C.A. §§ 7103(a) and 7104(a) 
(West Supp. 2002).

The RO denied a rating in excess of 20 percent by rating 
action in January 1988.  The veteran was notified of that 
determination and of his appellate rights by letter dated in 
March 1988.  Since the veteran was notified of the January 
1988 decision and he did not appeal, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 3.160 (2002).

Under the pertinent regulations, the earliest effective date 
that could be assigned for the 40 percent rating for the back 
disability, on the basis of the claim dated on July 21, 1994 
and received at the RO on July 28, 1994 claim, is July 28, 
1993, if it could be factually determined that the 
entitlement existed at that date.  See 38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2002).  
However, the RO has granted the veteran an effective date of 
June 25, 1994, which it incorrectly determined at the claim 
of receipt of the increased rating claim.  (In a July 2001 
decision, the RO's Decision Review Officer set the effective 
date for the 40 percent rating on July 21, 1994, the date of 
a VA outpatient record showing treatment for the back 
disability, on the basis of finding clear and unmistakable 
error in the January 2001 rating action.  The Board has 
addressed the issue of entitlement to an effective date 
earlier than June 25, 1994, as that is the issue appealed.)  
There is no medical evidence showing that it was factually 
ascertainable, in the year prior to July 1994, that a 40 
percent rating is warranted for the back disability.  There 
is no medical evidence dated between the February 1988 VA 
examination report and the July 21, 1994 VA outpatient report 
regarding the back disability.  Therefore, an effective date 
earlier than June 25, 1994 is clearly not warranted under the 
law.  

A preponderance of the evidence is against the claim, and the 
benefit of the doubt is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than June 25, 1994 
for the award of a 40 percent rating for degenerative disc 
disease L4-5 with conversion reaction is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

